Citation Nr: 0432057	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  01-04 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as noncompensable.  

2.  Entitlement to an increased rating for hearing loss, 
currently evaluated as noncompensable.  

3.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
tinnitus due to acoustic trauma.  

4.  Entitlement to service connection for calluses of the 
feet, or other related foot disability.  


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from May 1976 to December 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which, inter alia, continued the 
noncompensable evaluations for his service-connected 
hemorrhoids and hearing loss, and found that new and material 
had not been presented to reopen the claims of entitlement to 
service connection for tinnitus and a disability of the feet.  

In September 2001, the RO sent the veteran a letter noting 
that his claim for disability of the feet had been previously 
denied as not well-grounded.  This was in March 2000.  The 
letter then stated that the RO was again going to review his 
claim.  Thus, despite the RO having adjudicated the issue as 
a claim to reopen, the issue has been properly reframed as a 
direct claim of entitlement to service connection for a 
disability of the feet.    

The issues of an increased rating for hemorrhoids, whether 
new and material evidence has been presented to reopen the 
claim of entitlement to service connection for tinnitus due 
to acoustic trauma, and service connection for a disability 
of the feet are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The most recent medical evidence shows that the veteran's 
service-connected bilateral hearing loss is productive of 
Level I hearing loss in the right ear and Level I hearing 
loss in the left ear.




CONCLUSION OF LAW

The criteria for a higher rating for bilateral hearing loss, 
now rated as zero percent disabling, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic 
Code 6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA

Initially, the Board notes that the provisions of the 
Veteran's Claims Assistance Act of 2000 (VCAA) are applicable 
to the matter on appeal.  Among other things, the VCAA 
provisions expanded VA's notice and duty to assist 
requirements in the development of a claim.  See 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West 2002).  VA has enacted 
regulations to implement the provisions of the VCAA.  See
38 C.F.R. §§ 3.102, 3.156(a), and 3.159 (2003).  
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
Here, a February 2004 letter from the RO informed the 
appellant of what the evidence must show in order to 
establish entitlement to an increased rating for his service-
connected bilateral hearing condition.  Specifically, the 
letter stated that he could submit evidence showing that his 
service-connected hearing loss had increased in severity.  He 
was told to send VA any medical reports in his possession.    
                 
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  The Court of Appeals 
for Veterans Claims (CAVC) has emphasized that the provisions 
of the VCAA impose new notice requirements on the part of VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.

Here, the February 2004 RO letter informed the appellant that 
VA must make reasonable efforts to help him get such things 
as medical records, employment records, records form other 
federal agencies (to include medical records from the 
military, VA hospitals, or from the Social Security 
Administration).  He was informed that he had to give VA 
enough information about such records to allow them to be 
requested from the person or agency that had them.  
Additionally, the letter stated that VA would assist him by 
providing a medical examination or getting a medical opinion 
if it was decided that it was necessary to make a decision on 
the claim.  Here, the record contains VA audiological 
examination reports from September 2000 and May 2003.    
  
In addition, the April 2004 supplemental statement of the 
case (SSOC) reiterated the above-described duties, stating 
that provided certain criteria were met, VA would make 
reasonable efforts to help him to obtain relevant records 
necessary to substantiate his claims, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2003), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  He was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2003).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2003).  
The Board again notes that the veteran has been afforded VA 
examination in connection with the claim on appeal.  
Furthermore, VA has obtained the veteran's VA treatment 
records.  Given the foregoing, the Board finds that VA has 
complied with its duty to notify the appellant of the duties 
to obtain evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  For instance, the April 
2004 SSOC included the language of 38 C.F.R. § 3.159(b)(1).  
Thus, the February 2004 RO letter, combined with the April 
2004 supplemental statement of the case, complies with the 
section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  See also VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran being provided a VCAA notice.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified above.  Furthermore, while the notice 
provided to the veteran in February 2004 was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board.  After the notice was 
provided, the case was readjudicated and an SSOC was provided 
to the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.   

Finally, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  In this regard, it is noted that there are Social 
Security records that are not on file; however, such records 
could have no impact on the decision with respect to hearing 
loss as the regulations specifically provide that evaluations 
for hearing loss are based on a mechanical formula based on 
examination findings conducted for VA purposes.

				II.  Increased Rating

Disability ratings are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Such is the case here.  

The veteran asserts that he is entitled to an increased 
rating for his bilateral hearing loss.  The Board observes 
that, in evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability ratings range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85(b).  

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.

A September 2000 VA audiological examination report revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
25
60
LEFT
30
30
25
20
40
 
The average of the puretone thresholds at 1000, 2000, 3000, 
and 4000 Hertz for the right ear was 33 and the average for 
the left ear was 29.  The speech recognition scores using the 
Maryland CNC Test were 88 on the right and 92 on the left.  

An August 2003 VA audiological examination report revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
65
LEFT
25
25
25
25
45

The average of the puretone thresholds at 1000, 2000, 3000, 
and 4000 Hertz for the right ear was 33 and the average for 
the left ear was 30.  The speech recognition scores using the 
Maryland CNC Test were 96 on the right and 98 on the left.  

Based on the foregoing, a noncompensable rating remains 
warranted.  The results show that the veteran's hearing in 
his right ear was consistent with level II hearing in the 
September 2000 examination report and with level I hearing in 
the May 2003 report.  His hearing in the left ear was 
consistent with level I hearing in both examination reports.   

The Board is aware that the veteran has argued that his 
bilateral hearing loss disability is more severely disabling 
than the current noncompensable rating reflects.  In the 
present case, however, the "mechanical application" of the 
applicable diagnostic criteria to the evidence at hand 
clearly establishes a noncompensable rating.  As such, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable rating for bilateral hearing 
loss, and the claim is denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board notes that the 
record does not reflect frequent periods of hospitalization 
because of the veteran's service-connected disability, nor 
has there been a showing of interference with his employment 
to a degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  In this regard, the Board notes that the 
veteran does not work; he has a 100 percent disability rating 
for post-traumatic stress disorder with an effective date of 
January 11, 1999.  Thus, the record does not present an 
exceptional case where his currently assigned evaluation is 
found to be inadequate.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A compensable rating for bilateral hearing loss is denied.


REMAND

A review of the record reveals that the veteran has been 
receiving Social Security disability benefits since September 
1995.  However, the veteran's claims folder does not contain 
the Social Security records used in the Social Security 
Administration's (SSA's) disability determination and it is 
not clear for what condition such benefits were granted.  In 
order to comply with the duty to assist requirements of the 
VCAA, VA must attempt to obtain these records.  See 38 C.F.R. 
§ 3.159(c)(2).  

With regard to the veteran's claim to reopen the issue of 
entitlement to service connection for tinnitus due to 
acoustic trauma, the second sentence in 38 C.F.R. § 3.159(c), 
stating that VA will give the assistance described in 
paragraphs (c)(1), (c)(2), and (c)(3) to an individual 
attempting to reopen a finally decided claim, only applies to 
a claim to reopen a finally decided claim received on or 
after August 29, 2001.  Thus, it is not applicable with 
regard to the above-described claim to reopen.  Further, the 
United States Court of Appeals for the Federal Circuit in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) and Holliday v. 
Principi, 14 Vet. App. 280 (2001) to the extent that they 
indicated that retroactive application might be appropriate 
in regards to the VCAA.  However, as VA is obligated to 
obtain these records in connection for the veteran's claim of 
service connection for a disability of the feet, the Board 
defers the claim to reopen the issue of entitlement to 
service connection for tinnitus due to acoustic trauma, as 
the acquisition of the veteran's SSA records could be 
pertinent to this claim.         
 
The Board finds that the veteran should be scheduled for 
another VA examination in order to determine the current 
nature and severity of his service-connected hemorrhoids.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Finally, the RO should inform 
the veteran of any information and 
medical evidence that is necessary to 
substantiate his claim to reopen the 
issue of entitlement to service 
connection for tinnitus.  

2.  The RO should obtain the veteran's 
SSA records, to specifically include all 
records used in the veteran's disability 
determination.  Thereafter, any such 
records should be associated with the 
claims folder.  

3.  Thereafter, the RO should schedule 
the veteran for a VA examination in order 
to determine the current nature and 
severity of any hemorrhoids present.  The 
examiner is to comment on whether the 
evidence shows large or thrombotic, 
irreducible hemorrhoids with excessive 
redundant tissue, evidencing frequent 
recurrences or external or internal 
hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures.  
All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be provided to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

4.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



